IN THE SUPREME COURT OF IOWA
                                  No. 13–1808

                         Filed December 19, 2014


DENISON MUNICIPAL UTILITIES,

      Appellee,

vs.

IOWA WORKERS’ COMPENSATION COMMISSIONER,

      Appellant.



      Appeal from the Iowa District Court for Polk County, Lawrence

McLellan, Judge.



      The Iowa Workers’ Compensation Commissioner appeals from the

order of the district court on judicial review, which we treat as a petition

for a writ of certiorari, that reversed a $1000 assessment against

Denison Municipal Utilities for its failure to file a first report of injury.

WRIT ANNULLED.



      Thomas J. Miller, Attorney General, and Julie A. Burger, Assistant

Attorney General, Des Moines, for appellant.



      David Brian Scieszinski, of Bradshaw, Fowler, Proctor & Fairgrave,

P.C., Des Moines, for appellee.
                                     2

      ZAGER, Justice.

      In this case, we are presented with an appeal by the workers’

compensation commissioner (commissioner) from a district court order

on judicial review holding the commissioner lacked the authority under

Iowa Code section 86.12 (2013) to require the employer, Denison

Municipal Utilities (DMU), to file a first report of injury.   The district

court accordingly reversed the commissioner’s $1000 assessment against

DMU for its failure to file this first report of injury.    Because DMU

challenged the authority and legality of the commissioner’s actions in

district court, the district court should have treated DMU’s appeal as a

writ of certiorari.   Consequently, we consider the district court’s order

not as one on judicial review, but rather as an order sustaining DMU’s

writ of certiorari.

      Ultimately, we conclude that Iowa Code section 86.11 does not

provide the sole basis for the commissioner to require an employer to file

a first report of injury and that DMU was required to file a first report of

injury in this case. Further, we conclude that the deputy commissioner’s

decision that DMU failed to make a sufficient showing of good cause to

avoid the $1000 assessment pursuant to Iowa Code section 86.12 was

supported by substantial evidence.       Therefore, the $1000 assessment

against DMU was proper, and the district court erred in sustaining

DMU’s writ of certiorari. Writ annulled.

        I. Background Facts and Proceedings.

      On January 29, 2013, Kevin Fink filed an “Original Notice and

Petition” for alternate medical care with the commissioner. The petition

requested alternate medical treatment for knee injuries allegedly

sustained during the course of Fink’s employment with DMU and alleged

an injury date of July 13, 2012. That same day, the commissioner sent
                                     3

DMU a notice demanding that DMU either advise the agency of proof of

filing a first report of injury for each alleged injury or immediately file

such a report. The notice provided that pursuant to Iowa Code section

86.12, DMU was required to file a first report of injury. It also advised

DMU that if it failed to file this report within thirty days, it would be

subject to a notice of hearing and a possible assessment of $1000.

      Both DMU and its insurance provider, Employers Mutual Casualty

Company (EMC), were served with the original notice and petition by

certified mail on January 30.

      DMU did not file a first report of injury within the thirty-day

period. Accordingly, on March 22 the commissioner sent DMU a notice

of hearing and proposed assessment notifying it that a hearing was

scheduled for April 9. At the time of hearing, DMU would be required to

show cause why it had not filed the report and why a proposed $1000

should not be assessed against it for its failure to file the first report of

injury as demanded.

      The hearing was held as scheduled on April 9 before a deputy

commissioner.    The only witness to testify on behalf of DMU was the

adjustor for EMC. Through the adjustor, DMU first argued that it was

not required to file the first report of injury under Iowa Code section

86.11 because Fink had not missed any time from work and Fink was

not suffering from a permanent disability or impairment. Therefore, the

commissioner had no authority to demand that it file the first report of

injury. DMU next argued that Iowa Code section 86.12 only authorizes

assessments of $1000 when the first report of injury is specifically

required by Iowa Code section 86.11. Since the requirements for filing

the report under Iowa Code section 86.11 had not been met, the

commissioner lacked the authority to assess $1000 against DMU.
                                           4

       An employee from the division of workers’ compensation also

testified at the hearing.        In response to the deputy commissioner’s

question why the demand letter had been sent, she testified:

       It was sent due to the fact that there was a petition filed by
       Mr. Fink on an alternate medical care. And when a petition
       is filed with our agency, if we don’t have a corresponding
       First Report, we require one to be filed.

No first report of injury had been filed as of the time of the hearing. The

employee also testified that she was not aware of Mr. Fink’s injury,

whether he had missed any time from work, or whether he had any
permanent disability or permanent impairment. No other evidence was

offered on the issue.

       On April 26, the deputy commissioner issued her decision. 1 In the
decision, the deputy commissioner rejected the argument advanced by

DMU that the agency lacked the authority to demand a first report of

injury because it was not required under Iowa Code section 86.11. The

deputy commissioner specifically noted that Iowa Code section 86.12

authorizes the commissioner to require, by written demand, the employer

supply the information required by Iowa Code section 86.10 or file a

report required by Iowa Code section 86.11, Iowa Code 86.13, or by

agency     rule.      Thus,    the    deputy     commissioner        concluded      the

requirements for filing a first report of injury pursuant to Iowa Code

section 86.11 did not provide sole basis for the commissioner to require

an employer to file a first report of injury.           The deputy commissioner

found DMU received the notice demanding it file a first report of injury

and failed to file the report as demanded.              The deputy commissioner


       1On   February 5, DMU answered Fink’s petition for alternate medical care,
disputing liability on the claim. As a direct result of the DMU’s denial of liability, a
deputy workers’ compensation commissioner dismissed Fink’s petition.
                                           5

further concluded that DMU provided no excuse why it had not filed the

first report of injury and therefore failed to make a sufficient showing of

good cause. Consequently, a $1000 assessment was authorized.

       DMU filed a petition for judicial review under chapter 17A, naming

both Fink and the commissioner as opposing parties. In its petition, it

reasserted its argument that the commissioner did not have the

authority to assess $1000 against it because a first report of injury was

not required by Iowa Code section 86.11.               In addition, it argued the

$1000 assessment violated its due process rights because it had no

meaningful avenue for appeal given that Iowa Code section 86.29

expressly precluded it from naming the commissioner as an opposing

party in actions for judicial review, notwithstanding the fact that the

commissioner is the only party interested in assuring that such

assessments are upheld. See Iowa Code § 86.29 (2013) (“[I]n a petition

for   judicial   review    of   a   decision   of   the   workers’     compensation

commissioner in a contested case under this chapter . . . the opposing

party shall be named the respondent, and the agency shall not be named

as a respondent.”).

       On November 5, the district court entered its order on judicial

review. 2    On the merits, the district court concluded that the deputy

commissioner incorrectly interpreted Iowa Code section 86.12 as

authorizing the commissioner to demand DMU file a first report of injury.

It further concluded the written demand for the filing of the first report of

injury, alone, was insufficient to trigger the $1000 assessment under


       2In  its order, the court rejected DMU’s argument that its due process rights had
been violated. It concluded that by naming Fink as an opposing party as required by
Iowa Code section 86.29, DMU had complied with the statute so as to confer
jurisdiction on the court. This allowed it to reach the merits and thereby provided DMU
with a meaningful avenue for appeal, obviating due process concerns.
                                     6

Iowa Code section 86.12. In its review of the statutory language of Iowa

Code sections 86.11 and 86.12, the district court concluded that under

the clear language of the statute, there must first be a required report. It

further concluded that the first report of injury was not required by Iowa

Code section 86.11 since there was no evidence that Fink had been

incapacitated for more than three days or that he had suffered any

permanent total or permanent partial disability. Therefore, the deputy

commissioner’s interpretation of the statute was incorrect, and the

record lacked substantial evidence to support the $1000 assessment

against DMU.     The district court reversed the deputy commissioner’s

$1000 assessment against DMU.

      The commissioner appealed the order of the district court, and we

retained the appeal.

      II. Jurisdiction to Hear the Appeal.

      In the proceedings below, DMU challenged whether the courts have

jurisdiction to hear appeals from assessments made by the commissioner

pursuant to Iowa Code section 86.12. Iowa Code section 86.29 prohibits

parties from naming the commissioner as an opposing party in actions

for judicial review, even though the commissioner is the only party

interested in assuring that such assessments are upheld. See id. The

district court resolved this issue by concluding the decision by DMU to

name Fink in addition to the commissioner as an opposing party in its

petition complied with the statute so as to confer jurisdiction on it.

While we recognize that the question of whether Iowa Code section 86.29

confers jurisdiction on the courts to hear appeals in such matters

implicates issues concerning our own jurisdiction over this appeal, we

need not resolve that issue today. Rather, because DMU challenged the

authority and legality of the commissioner’s actions in district court, the
                                    7

district court should have treated DMU’s appeal as a writ of certiorari.

Iowa R. Civ. P. 1.1401 (“A party may commence a certiorari action . . .

when the party claims an inferior tribunal, board, or officer, exercising

judicial functions . . . exceeded proper jurisdiction or otherwise acted

illegally.”); see Petersen v. Harrison Cnty. Bd. of Supervisors, 580 N.W.2d

790, 793 (Iowa 1998) (“A county board of supervisors exercising a

governmental function is an ‘inferior tribunal’ within the meaning of rule

[1.1401].”); Norland v. Worth Cnty. Comp. Bd., 323 N.W.2d 251, 253 (Iowa

1982) (“An illegality is established if a board has not acted in accordance

with a statute, if its decision was not supported by substantial evidence,

or if its actions were unreasonable, arbitrary, or capricious.” (Citations

omitted.)). Consequently, we will consider the district court’s order not

as one on judicial review, but rather as an order sustaining DMU’s writ of

certiorari pursuant to Iowa Rule of Civil Procedure 1.1401. See Iowa R.

App. P. 6.108 (“If any case is initiated by a notice of appeal, an

application for interlocutory appeal, an application for discretionary

review, or a petition for writ of certiorari and the appellate court

determines another form of review was the proper one, the case shall not

be dismissed, but shall proceed as though the proper form of review had

been requested.”).

      III. Standard of Review.

      Certiorari is an action at law “where an inferior tribunal . . . is

alleged to have exceeded proper jurisdiction or otherwise acted illegally.”

State Pub. Defender v. Iowa Dist. Ct., 728 N.W.2d 817, 819 (Iowa 2007)

(internal quotation marks omitted).      “Appeal to this court from a

certiorari judgment of a district court is treated as an ordinary action.”

Norland, 323 N.W.2d at 252; see also Iowa R. Civ. P. 1.1412. Thus, our

review is for errors at law. Fisher v. Chickasaw County, 553 N.W.2d 331,
                                     8

333 (Iowa 1996).    When an inferior tribunal’s findings of fact are not

supported by substantial evidence, or when it has not applied the law

properly, an illegality exists. Amro v. Iowa Dist. Ct., 429 N.W.2d 135, 138

(Iowa 1988).

      IV. Analysis.

      This case presents two issues which require our analysis. First,

whether the deputy commissioner properly concluded the commissioner

has the authority to demand a first report of injury in circumstances

beyond those expressly established by Iowa Code section 86.11. Second,

whether the deputy commissioner’s decision that DMU failed to make a

sufficient showing of good cause to avoid the assessment of $1000

pursuant to Iowa Code section 86.12 was supported by substantial

evidence. We address each of these issues in turn.

      Before proceeding, however, we set forth several well-settled

principles of statutory interpretation that arise here. First, the principal

purpose of the workers’ compensation statute is to benefit the worker.

Grundmeyer v. Weyerhaeuser Co., 649 N.W.2d 744, 750 (Iowa 2002); IBP,

Inc. v. Harker, 633 N.W.2d 322, 325 (Iowa 2001).          To that end, we

liberally construe the workers’ compensation statute in favor of the

worker. Grundmeyer, 649 N.W.2d at 750; IBP, 633 N.W.2d at 325. In

interpreting statutes, our task is only to determine the intent of the

legislature. Andover Volunteer Fire Dep’t v. Grinnell Mut. Reins. Co., 787

N.W.2d 75, 81 (Iowa 2010). When statutory language is plain and its

meaning clear, “we do not search for legislative intent beyond the express

terms of the statute.” State Pub. Defender v. Iowa Dist. Ct., 663 N.W.2d

413, 415 (Iowa 2003) (internal quotation marks omitted). “We generally

presume words contained in a statute are used in their ordinary and
                                    9

usual sense with the meaning commonly attributed to them.” Gregory v.

Second Injury Fund, 777 N.W.2d 395, 399 (Iowa 2010).

      A. Workers’    Compensation        Commissioner’s    Authority    to

Demand DMU File a First Report of Injury. We begin our analysis by

examining the statutory provisions in dispute.     In relevant part, Iowa

Code section 86.12 provides:

            The workers’ compensation commissioner may require
      any employer to supply the information required by section
      86.10 or to file a report required by section 86.11 or 86.13 or
      by agency rule, by written demand sent to the employer’s
      last known address.           Upon failure to supply such
      information or file such report within thirty days, the
      employer may be ordered to appear and show cause why the
      employer should not be subject to assessment of one
      thousand dollars for each occurrence. Upon such hearing,
      the workers’ compensation commissioner shall enter a
      finding of fact and may enter an order requiring such
      assessment to be paid . . . .

      By its plain language, Iowa Code section 86.12 empowers the

commissioner to ensure that required information and reports are

supplied to and filed with the agency. Id.; see DeShaw v. Energy Mfg.

Co., 192 N.W.2d 777, 783 (Iowa 1971) (Becker, J., dissenting) (“It is the

mandatory duty of the employer to supply such information. It is the
duty of the . . . [c]ommissioner to see that this is done.”)    Iowa Code

section 86.12 also provides the commissioner with an enforcement

mechanism to compel compliance.         As set forth in Iowa Code section

86.12, this starts with a written demand to the employer that it provide

the agency with required information or reports.

      The first question then becomes, when are information and reports

required? Iowa Code section 86.12 answers this question. As it relates

to required reports, Iowa Code section 86.12 delineates three bases by
                                    10

which reports may be required, namely: (1) Iowa Code section 86.11,

(2) Iowa Code section 86.13, and (3) agency rule. Iowa Code § 86.12.

      Specifically relating to first reports of injury, Iowa Code section

86.11 mandates that employers file a first report of injury with the

commissioner in two circumstances. In relevant part, Iowa Code section

86.11 provides:

      If the injury results only in temporary disability, causing
      incapacity for a longer period than three days, then . . . the
      employer or insurance carrier . . . shall file a report with the
      workers’ compensation commissioner in the form and
      manner required by the commissioner. If such injury to the
      employee results in permanent total disability, permanent
      partial disability, or death, then the employer or insurance
      carrier . . . shall file a report with the workers’ compensation
      commissioner . . . .

      From this language, the district court concluded that DMU was not

required by Iowa Code section 86.11 to file the first report of injury

because there was no evidence that Fink had been incapacitated for

more than three days or that he had suffered any permanent total or

permanent partial disability.    The district court concluded that Iowa

Code section 86.11 provided the sole basis for the commissioner to

require that an employer file a first report of injury. Therefore no written
demand could be made by the commissioner to file this report. Without

DMU being required to file the first report of injury, there was no ability

to proceed with the enforcement procedures set forth in Iowa Code

section 86.12.    For the reasons set forth below, we think the district

court interpreted Iowa Code section 86.12 too narrowly.

      The plain language of Iowa Code section 86.12 grants the

commissioner the authority to require that reports be filed in addition to

those already required by Iowa Code sections 86.11 and 86.13.            Id.

§ 86.12 (“The workers’ compensation commissioner may require any
                                      11

employer to . . . file a report required by section 86.11 or 86.13 or by

agency rule . . . .”). The disjunctive language, “or,” in conjunction with

the language “by agency rule,” of Iowa Code section 86.12, clearly grants

the commissioner the authority to promulgate rules mandating reports

be filed in circumstances beyond those already required by Iowa Code

sections 86.11 and 86.13. See id.; Anderson v. State, 801 N.W.2d 1, 5–6

(Iowa 2011) (noting that use of the disjunctive “or” necessitated

conclusion that statute set forth a list of alternatives).     Further, while

Iowa Code section 86.11 mandates two circumstances in which a first

report of injury must be filed with the commissioner, nothing in the

language of section 86.11 either expressly or impliedly limits the

commissioner’s authority to promulgate rules establishing additional

circumstances in which a first report of injury must be filed. This is an

express grant of authority under Iowa Code section 86.12. As such, the

plain language of Iowa Code section 86.12 grants the commissioner the

authority to establish, by agency rule, additional circumstances when

employers may be required to file a first report of injury.

      This is precisely what the commissioner has done here. In relevant

part, rule 876—3.1(1) provides:

      The first report of injury is to be filed when demanded by the
      commissioner pursuant to Iowa Code section 86.12 and
      when an employer is served with an original notice and
      petition that alleges an injury for which a first report has not
      been filed.

Iowa Admin. Code r. 876—3.1(1); see also id. r. 876—11.7 (“A reporter

shall file reports as required by . . . subrule[] 3.1(1) . . . .”).   This rule

plainly requires that a first report of injury be filed: (1) when demanded

by the commissioner pursuant to the procedure set forth in Iowa Code

section 86.12 and (2) when the employer has been served with an
                                     12

original notice and petition alleging an employee injury and a first report

of injury has not yet been filed.

      Pursuant to this rule, DMU was required to file a first report of

injury. First, it is undisputed that on January 29, an original notice and

petition was filed with the commissioner. See Iowa Admin. Code r. 876—

4.1(14) (“Contested case proceedings before the workers’ compensation

commissioner [include a]pplication for alternate medical care . . . .”); id.

r. 876—4.6 (establishing that “original notice . . . Form 100C is to be used

for the contested case proceeding provided for in subrule 4.1(14)”

(emphasis added)); id. r. 876—4.7 (“Delivery of the original notice shall be

made by the petitioning party as provided in Iowa Code section 17A.12(1)

. . . .”). This original notice and petition also advised the commissioner of

an alleged injury date of July 13, 2012. Upon receipt, the commissioner

sent DMU a written demand, demanding it file a first report of injury

concerning Fink’s alleged injury.     Second, it is undisputed that both

DMU and its insurance provider, EMC, were served with an original

notice and petition by certified mail. See Iowa Code § 17A.12(1) (“In a

contested case, all parties shall be afforded an opportunity for hearing

after reasonable notice in writing delivered . . . by certified mail return

receipt requested.”   (Emphasis added.)).     Third, it is undisputed that

when the commissioner received the original notice and petition, there

was no first report of injury on file with the agency regarding the alleged

injury.   Pursuant to rule 876—3.1(1), DMU was required to file a first

report of injury.

      Further, there is no reason to conclude Iowa Code section 86.11

implicitly narrows the commissioner’s authority to promulgate rules

requiring that an employer file a first report of injury.       Rather, the

workers’ compensation statute, read as a whole, supports the view that
                                    13

the commissioner has the authority to promulgate rules requiring that

an employer file a first report of injury in circumstances beyond those

already required by Iowa Code section 86.11.

      First, in keeping with the principle that we interpret the workers’

compensation statute liberally in favor of the worker—and in this case in

particular—it makes obvious, practical sense for the commissioner to

require that an employer file a first report of injury after an employee has

filed a claim with the commissioner.       Pursuant to Iowa Code section

85.23, an employee’s compensation claim is barred unless “within ninety

days from the date of the occurrence of the injury,” the employer has

“actual knowledge of the occurrence of an injury,” or the “employee . . .

give[s] notice thereof to the employer.”    Iowa Code § 85.23.    One way

employees can protect themselves is to notify their employer of a work-

related injury and to have the employer prepare a first report of injury or

similar report. After an employee files a claim with the commissioner,

the commissioner has an interest in obtaining the first report of injury

from the employer to ensure the notice requirement of Iowa Code section

85.23 has been satisfied and that the employee’s claim is not statutorily

barred.   See id. § 86.11 (“The report to the workers’ compensation

commissioner of injury . . . shall not be admitted in evidence or used in

any trial or hearing . . . except as to the notice under section 85.23.”

(Emphasis added.)); Arndt v. City of Le Claire, 728 N.W.2d 389, 394 (Iowa

2007) (“Section 86.11 allows the first report of injury to be admitted in

evidence or used in any trial or hearing . . . for the limited purpose of

showing the employer had notice of the occurrence of an injury as

required by section 85.23.”). Consequently, once a claim has been filed,

the commissioner needs the first report of injury regardless of whether

the injury falls under the umbrella of reports already required by Iowa
                                    14

Code section 86.11. Given that a first report of injury “shall be without

prejudice to the employer,” Iowa Code § 86.11, allowing employers to

ignore the commissioner’s request for a first report of injury after a claim

has been filed serves only to hamper the commissioner’s ability to

determine whether the statutorily required notice has been accomplished

and, consequently hampers the commissioner’s ability to proceed in an

expedited fashion with employees’ potentially meritorious claims.

      Second, the authority to require that employers file a first report of

injury in circumstances beyond those expressly delineated in Iowa Code

section 86.11 is further supported by the broad information gathering

powers and reporting duties conferred on the commissioner in other

sections of the Iowa Code.     For example, in relevant part, Iowa Code

section 86.10 provides:

            All books, records, and payrolls of the employers,
      showing or reflecting in any way upon the amount of wage
      expenditure of such employers, shall always be open for
      inspection by the workers’ compensation commissioner . . .
      for the purpose of ascertaining the correctness of the wage
      expenditure, the number of persons employed, and such
      other information as may be necessary for the uses and
      purposes of the commissioner in the administration of the law.

(Emphasis added.) This broad grant of information gathering authority
suggests that the legislature did not intend to tightly circumscribe the

commissioner’s ability to procure information.

      Accordingly, we conclude that Iowa Code section 86.11 does not

provide the sole basis for the commissioner to require an employer file a

first report of injury.    Pursuant to Iowa Code section 86.12, the

commissioner has the authority to promulgate agency rules mandating

employers file first reports of injury in circumstances beyond those

already required by Iowa Code section 86.11.       Here, pursuant to rule

876—3.1(1), once Fink had filed his original notice and petition for
                                    15

alternative medical care with the commissioner, served DMU and EMC,

and the commissioner demanded by written notice that DMU file a first

report of injury, DMU was required to file the report. Consequently, the

commissioner had the authority to demand this first report of injury, and

the deputy commissioner properly applied the law in reaching this

conclusion.

      B. Whether DMU Made a Sufficient Showing of Good Cause to

Avoid the $1000 Assessment Pursuant to Iowa Code Section 86.12.

Having concluded the commissioner had the authority to demand that

DMU file the first report of injury, we must next decide whether the

deputy commissioner’s decision that DMU failed to make a sufficient

showing of good cause to avoid the $1000 assessment was supported by

substantial evidence.

      We again turn Iowa Code section 86.12, which, in relevant part,

provides:

            The workers’ compensation commissioner may require
      any employer to supply the information required by section
      86.10 or to file a report required by section 86.11 or 86.13 or
      by agency rule, by written demand sent to the employer’s
      last known address.           Upon failure to supply such
      information or file such report within thirty days, the
      employer may be ordered to appear and show cause why the
      employer should not be subject to assessment of one
      thousand dollars for each occurrence. Upon such hearing,
      the workers’ compensation commissioner shall enter a
      finding of fact and may enter an order requiring such
      assessment to be paid . . . .

      As it relates to reports specifically, in order for the commissioner to
assess $1000 against an employer pursuant to Iowa Code section 86.12,
several prerequisites must be met: (1) The commissioner must send a
written demand to the employer’s last known address demanding the
desired report be filed; (2) the report must be required by Iowa Code
section 86.11, Iowa Code section 86.13, or agency rule; (3) the employer
                                      16

must then fail to supply the commissioner with the demanded report
within thirty days; (4) the employer must then be notified that there will
be a hearing at which time it will have the opportunity to show good
cause why it failed to file the required, demanded report; (5) there must
be a hearing; (6) after the hearing, the commissioner must enter a finding
of fact whether or not the employer made a sufficient showing of good
cause to excuse its failure to file the required, demanded report; and (7) if
a sufficient showing of good cause has not been made, the commissioner
may then assess $1000 against the employer. See id.
      Applying the facts of this case to the requirements set forth in Iowa
Code section 86.12, we find that the commissioner followed the proper
procedures and that DMU failed to make a sufficient showing of good
cause for its failure to file the required, demanded first report of injury.
Consequently, the deputy commissioner’s assessment of $1000 against
DMU was supported by substantial evidence.
      First, the commissioner sent DMU a written notice demanding that
DMU either advise the agency of proof of filing a first report of injury for
Fink’s alleged injury or immediately file such a report.          Second, as
previously discussed, the report was required under rule 876—3(1).
Third, DMU failed to file the required, demanded first report of injury
within the statutorily proscribed thirty-day period.             Fourth, the
commissioner sent DMU a notice of hearing and proposed assessment
notifying DMU that a hearing would be held on April 9, at which time
DMU could appear and would be required to show good cause why it had
failed to file the required, demanded first report of injury. Fifth, DMU
participated at the scheduled hearing and was allowed to present
evidence and testimony therein to show good cause why it failed to file
the required, demanded first report of injury. DMU forwarded no good
cause or excuse for its failure to file the first report of injury, except that
                                          17

it did not believe the report was required. As we have concluded, and as
concluded by the deputy commissioner, the mere belief that a first report
of injury was not required by Iowa Code section 86.11 is not a sufficient
excuse so as to constitute “good cause” for failing to file a report required
by rule 876—3.1(1). 3 Sixth, after the hearing the deputy commissioner
issued her decision in which she found that DMU had failed to show
sufficient good cause. Seventh, having found that DMU failed to make a
sufficient showing of good cause, the deputy commissioner assessed
$1000 against DMU.           Therefore, there is substantial evidence in the
record to support the deputy commissioner’s $1000 assessment against
DMU.
       V. Conclusion.
       The deputy commissioner properly applied the law in concluding
Iowa Code section 86.11 does not provide the sole basis for the
commissioner to require an employer to file a first report of injury
pursuant to rule 876—3.1(1). In this case, DMU was required to file a
first report of injury. Further, the deputy commissioner’s decision that
DMU failed to make a sufficient showing of good cause to avoid the
$1000 assessment pursuant to Iowa Code section 86.12 was supported
by substantial evidence.           Consequently, the district court erred in
sustaining DMU’s writ of certiorari.            We reverse the decision of the
district court and annul the writ.
       WRIT ANNULLED.
       All justices concur except Waterman and Mansfield, JJ., who
dissent.


        3We need not decide today whether, upon demand by the commissioner, an

employer who fails to file a first report of injury that is neither required by Iowa Code
section 86.11, nor agency rule, would be properly subject to a $1000 assessment
pursuant to Iowa Code section 86.12.             Rather, as previously discussed, the
commissioner has promulgated a rule that required DMU to file a first report of injury
in this case.
                                     18
                                    #13–1808, Denison Mun. Utils. v. IWCC
WATERMAN, Justice (dissenting).

      I respectfully dissent. I would affirm the district court ruling that

correctly reversed the workers’ compensation commissioner.                 The

commissioner lacked authority to penalize the employer for failing to

provide a first report of injury when the employee missed no work. In my

view, the controlling statutory provision is Iowa Code section 86.11

(2013), which provides in relevant part:

             Every employer shall hereafter keep a record of all
      injuries, fatal or otherwise, alleged by an employee to have
      been sustained in the course of the employee’s employment
      and resulting in incapacity for a longer period than one day.
      If the injury results only in temporary disability, causing
      incapacity for a longer period than three days, then . . . the
      employer . . . shall file a report with the workers’
      compensation commissioner in the form and manner
      required by the commissioner.          If such injury to the
      employee results in permanent total disability, permanent
      partial disability, or death, then the employer . . . shall file a
      report with the workers’ compensation commissioner . . . .

It is undisputed the employee missed no work for the injury at issue and,
at the relevant time, did not allege a permanent total or partial disability.

Thus, the employer was not required under section 86.11 even to “keep a

record” of this injury, much less file a report with the commissioner. As
the district court concluded,

      [t]he statutory provision is straightforward. The employer
      must file a report required by section 86.11. Only if the
      employer fails to file the required report can the
      commissioner assess a penalty for that failure.

      The commissioner cannot amend a statute by rule. Iowa Dep’t of

Revenue v. Iowa Merit Emp’t Comm’n, 243 N.W.2d 610, 615 (Iowa 1976)

(“[T]he plain provisions of the statute cannot be altered by an
                                            19

administrative rule or regulation . . . .”). 4         It is true the commissioner

may    impose       additional     reporting     requirements      by   agency     rule

promulgated pursuant to section 86.12. 5 But, that Code provision and

the rule relied on by the commissioner and majority merely take us in

circles. The rule provides the “first report of injury is to be filed when

demanded by the commissioner pursuant to Iowa Code section 86.12.”

Iowa Admin. Code r. 876—3.1 (emphasis added). Section 86.12 does not

require   such      a   report;    rather    this   statute    merely   provides   the

commissioner may penalize employers who fail to supply reports required

by sections 86.10, 86.11, or 86.13, or by rule.                That is, section 86.12

merely provides a procedural mechanism to enforce the reporting

requirement in the other provisions, including section 86.11. No report

was required by sections 86.10 or 86.13 in this case nor, as noted, was a

report required under the plain language of section 86.11, directly on

point. The majority concludes the agency rule imposes a new reporting

requirement here.         I disagree.     Rather, the rule simply loops back to

section 86.12, under which no such report is required.



       4See also Jasper v. H. Nizam, Inc., 764 N.W.2d 751, 764 (Iowa 2009)

(“Regulations are required to be consistent with the underlying broader statutory
enactment.”); Dunlop Care Ctr. v. Iowa Dep’t of Soc. Servs., 353 N.W.2d 389, 397 (Iowa
1984) (“Rules which contravene statutory provisions or exceed an agency’s statutory
authority are invalid.”); Sorg v Iowa Dep’t of Revenue, 269 N.W.2d 129, 131 (Iowa 1978)
(“Adoption of administrative rules which are at variance with statutory provisions or
which amend or nullify legislative intent exceeds the Department’s authority.”).
       5Iowa   Code section 86.12 provides in relevant part:
              The workers’ compensation commissioner may require any
       employer to supply the information required by section 86.10 or to file a
       report required by section 86.11 or 86.13 or by agency rule, by written
       demand sent to the employer’s last known address. Upon failure to
       supply such information or file such report within thirty days, the
       employer may be ordered to appear and show cause why the employer
       should not be subject to assessment of one thousand dollars for each
       occurrence.
                                     20

      We must read the statutory provisions and administrative rule

together and harmonize them if possible. The administrative rule is in

conflict with the statute by requiring a report the statute does not. The

statute trumps the rule. Moreover, section 86.11, as the more specific

provision, controls over the more general language in section 86.12. See

Iowa Code § 4.7.    No report was due, so the commissioner erred by

imposing a $1000 penalty for failing to provide it.

      We owe no deference to the commissioner’s interpretation of the

workers’ compensation statutes. Lakeside Casino v. Blue, 743 N.W.2d

169, 173 (Iowa 2007). The majority relies on the principle that chapter

85 is liberally construed for the benefit of the employees. But, a principle

of liberal construction cannot override the plain meaning of the statute.

      At one level, this is a relatively unimportant case. The employer’s

counsel stated at oral argument that the failure to provide the report

when requested was an oversight and that the practice of the employer is

to promptly comply with agency requests for such information.           On

another level, the principles at play in this case are quite important.

When our elected legislature specifies the reporting obligations of Iowa

employers, the commissioner should not increase regulatory burdens

and impose fines for conduct that satisfied statutory obligations.      The

$1000 per-violation penalty in this case may be small change to some

employers, yet significant to others. And, while the burden imposed in

this case—supplying a first report of injury—is slight, the burdens

imposed under other rules could be onerous.

      For these reasons, I cannot join the majority opinion.

      Mansfield, J., joins this dissent.